Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is not directed to an overly broad range of compositions as claim 1 is directed to a composition comprising a metallic electrical conductor and an electrical insulator or semiconductor.
However, the claims are drawn to a general composition and does not recite the particular materials that comprise a first region and a second region, the first region comprising an insulator or semiconductor, a subset of said second region comprising surface metal unit cells. In response, applicant has demonstrated how it is known to produce YBCO superconductors. This response does not appear to be commensurate in scope with the claim limitations. 
Applicant argues that the specification includes sufficient description to enable manufacture and use of the range of compositions recited in claim 1 including cuprate and non-cuprate. However, there is no disclosure in applicant’s specification on how one of ordinary skill would produce the superconductor of claim 1 to include cuprate or non-cuprate superconductors.


However, there is no detailed method of making the superconductor described in claim 1 such that one of ordinary skill would not be able to reproduce the product described in applicant’s claim.

Applicant argues that the specification provides examples through an experimentally validated theory and specifically applicant’s fig. 17 demonstrates that Applicant’s theory accurately predicts experimental results performed by others.
However, there is no detailed method of making the superconductor described in claim 1 such that one of ordinary skill would not be able to reproduce the product described in applicant’s claim. Additionally, it is unclear how the theoretical Tc curves are obtained in the present invention. Are these predictions the result of computer models? There does not appear to be an experimental method with defined parameters (temperature, duration, mixing method, etc.) described by applicant to produce the current invention. 

The affidavit filed 06/02/2021 recites that the superconducting compositions of matter recited in claim 15 have been synthesized and that the Jc for the compositions was plotted. 
However, it is reiterated that there is no detailed method of making the superconductor described in claim 1 such that one of ordinary skill would not be able to 

It is noted that claims 25 and 26 are dependent upon claims that are currently withdrawn. Newly submitted claims 25 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are dependent upon claims that are currently withdrawn
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25 and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Additionally, it is requested that claims 15, 18-19 and 22-26 are marked with the proper status identifier in the next correspondence (ex. “withdrawn”).

 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors relied upon to make a determination of enablement include, but are not limited to:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	See MPEP 2164.

In the instant case, the breadth of the claims include a superconductor composition of matter including a first and second region wherein the first region comprises an electrical insulator or semiconductor and a second region comprises a metallic electrical conductor, said second region extending through the solid, a subset of said second region comprising surface metal unit cells that are adjacent to at least one unit cell from the first region. 
The amount of direction provided by applicant does not provide sufficient written description to convey that applicant was in possession of such material (i.e. no working examples or detailed explanation of method of making). Additionally, the superconductor art has a high level of unpredictability. Therefore, the quantity of experimentation needed to make or use the invention is prohibitive given the nature of the predictability in the art and the breadth of the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735